DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,076,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application replaces the “expiry time identifier” of U.S. Patent No. 11,076,186 with a more generic “message identifier”.
Outstanding application 17/358,789 Claim 16 (wherein claim 24 recites similar limitations)
U.S. Patent No. 11,076,186 Claim 1
An access control module comprising: circuitry configured to:
An access control module comprising: circuitry configured to:
receive a first entitlement message, which is a security message transmitted periodically, wherein the first entitlement message comprises entitlement data comprising an expiry time, access data enabling access to protected media content until the expiry time and an indicator data,
receive a first entitlement message, which is a security message transmitted periodically, wherein the first entitlement message comprises entitlement data comprising an expiry time, access data enabling access to protected media content until the expiry time and an indicator data,

determine whether an entitlement message is a first received entitlement message by verifying if entitlement data has already been stored,
store entitlement data and the indicator data of the first entitlement message into a memory,
store entitlement data of the first entitlement message into a memory,
receive access information comprising a current time and a descrambling key, compare the current time with the expiry time and decrypt the descrambling key with a decryption key of the access data, and grant access to the protected content in response of a positive comparison,
receive access information comprising a current time and a descrambling key, compare the current time with the expiry time and decrypt the descrambling key with a decryption key of the access data, and grant access to the protected content in response of a positive comparison,
receive a subsequent entitlement message, update the expiry time stored in the memory with the expiry time including in the subsequent entitlement messages if the subsequent entitlement message indicator data of the subsequent entitlement message is at least the same of the stored indicator data, and
receive a subsequent entitlement message, update the expiry time based on the expiry time including in the subsequent entitlement messages if the subsequent entitlement message includes an expiry time identifier that matches an expiry time identifier included in the indicator data included in the first entitlement message,
reject the subsequent entitlement message otherwise.
and reject the subsequent entitlement message if entitlement data of the first entitlement message has been stored into the memory and if the subsequent entitlement message does not include the expiry time identifier that matches the expiry time identifier included in the indicator data of the first entitlement message.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (2010/0235624, provided by applicant) in view of Westerveld (2012/0008773, provided by applicant) and Russ et al. (2003/0221100) [Russ].
Regarding claims 16 and 24, Candelore discloses an access control module comprising circuitry configured to:
receive a first entitlement message which is a security message transmitted periodically (EMM, paragraphs 0046 and 0047), wherein the first entitlement message comprises entitlement data comprising an expiry time, access data enabling access to protected media content until the expiry time and an indicator data (paragraph 0052),
store entitlement data of the first entitlement message into a memory, receive access information comprising a current time and a descrambling key, compare the current time with 
Candelore fails to disclose determining whether an entitlement message is a first received entitlement message by verifying if entitlement data has already been stored, receive a subsequent entitlement message which updates the expiry time stored in the memory with the expiry time included in the subsequent entitle message if the subsequent entitlement message indicator data of the subsequent entitlement message is at least the same of the stored indicator data, and reject the subsequent entitlement message otherwise.
In an analogous art, Westerveld teaches filtering out entitlement messages that have already been received to prevent redundant storage (paragraph 0037).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the access control module of Candelore to include determining whether an entitlement message is a first received entitlement message by verifying if entitlement data has already been stored, receive a subsequent entitlement message, and reject the subsequent entitlement message if entitlement data of the first entitlement message has been stored into the memory, as suggested by Westerveld, for the benefit of preventing wasteful and redundant storage of entitlement information.
Candelore and Westerveld fail to disclose the subsequent entitlement message updates the expiry time stored in memory and is only stored if said subsequent entitlement indicator data is the same as the stored indicator data.
In an analogous art, Russ teaches enabling a content provider to send subsequent entitlement messages to specific client receiver devices to update or modify existing entitlement 
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the access control module of Candelore and Westerveld to include the subsequent entitlement message updates the expiry time stored in memory and is only stored if said subsequent entitlement indicator data is the same as the stored indicator data (i.e. entitlement message is targeted to a specific receiver device) as suggested by Russ, for the benefit of granting the content provider the ability to modify existing entitlements directly in response to individual content requests from clients (such as extending the expiry time taught by Candelore to grant additional access as suggested by Russ’ teaching of issuing a newly granted entitlement).

Regarding claims 17 and 25, Candelore, Westerveld, and Russ disclose the access control module and method according to claims 16 and 24, wherein the entitlement data includes an identifier specific to the expiry time (time periods are specifically tied to particular entitlement messages, Candelore paragraph 0052).

Regarding claims 18 and 26, Candelore, Westerveld, and Russ disclose the access control module and method according to claims 17 and 25, wherein the circuitry is further configured to: store verification data enabling data enabling verification of the identifier in a one- time programmable memory (Candelore paragraph 0068); prior to using entitlement data to access media content, determine if the identifier of the entitlement data matches the verification data (Candelore paragraph 0069); and prevent use of the entitlement data to access media content if 

Regarding claims 19 and 27, Candelore, Westerveld, and Russ disclose the access control module and method according to claims 18 and 26, wherein the circuitry is further configured to: irreversibly physically alter the one-time programmable memory when storing data in the one-time programmable memory (“can be written only once”, Candelore paragraph 0068).

Regarding claims 20 and 28, Candelore, Westerveld, and Russ disclose the access control module and method according to claims 16 and 24, wherein the circuitry is further configured to store the entitlement data in volatile memory (Candelore paragraph 0055).

Regarding claims 21 and 29, Candelore, Westerveld, and Russ disclose the access control module and method according to claims 16 and 24, wherein the circuitry is further configured to: store the entitlement data in a one-time programmable memory; and prevent use of entitlement data comprising indicator data not stored in the one-time programmable memory (pairing of a smart card with conditional access unit, Candelore paragraph 0069).

Regarding claims 22 and 30, Candelore, Westerveld, and Russ disclose the access control module and method according to claims 16 and 24, wherein the circuitry is configured to: determine, at the time of receiving the entitlement data, if the received entitlement data was received after previous entitlement data comprising indicator data has been stored in the access control module; and prevent storing of or to delete the entitlement data in response to the determination if the determination is affirmative (Westerveld paragraph 0037).

Regarding claim 23, Candelore, Westerveld, and Russ disclose a content consumption device comprising the access control module according to claim 18; a receiver to receive protected content and entitlement messages; a descrambler to descramble the protected content using control data derived from the access data; and a video processor to generate a video signal from the descrambled content (Candelore figures 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421